11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of G.L.A. and               * From the 318th District
G.M., children,                               Court of Midland County,
                                              Trial Court No. FM56304.

No. 11-14-00351-CV                          * December 10, 2015

                                             * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we reverse the order of the trial court, and we remand this cause to the trial court
for further proceedings. The costs incurred by reason of this appeal are taxed
against Appellee, Alina Acker Goree.